EXHIBIT 10.2

 

AMO MANUFACTURING SPAIN, S.L.

 

as Purchaser,

 

And

 

ALCON CUSI, S.A.

 

as Seller

 

ASSET PURCHASE AGREEMENT

 

July 17, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

1. Transfer of Assets

   1

1.1 Sale and Purchase of Assets

   1

1.2 Exclusions From Assets

   2

1.3 Assumption of Contracts and Liabilities

   3

1.4 Permits and Required Consents

   4

1.5 Documents Delivered at Signing

   4

1.6 Inspection of Certain Assets

   6

2. Purchase Price

   6

2.1 Purchase Price

   6

2.2 Allocation of Purchase Price Among the Assets

   6

3. Closing Date

   6

3.1 Time and Place

   6

3.2 Delivery of Instruments and Payment

   7

3.3 Payment of Taxes, Stamp Taxes and Other Charges

   7

3.4 Apportionments

   8

4. Representations and Warranties of the Seller

   9

4.1 Organization and Qualification

   9

4.2 Authorization

   9

4.3 Title to Property; Encumbrances, etc.

   9

4.4 Employees.

   10

4.5 Environmental Matters

   11

4.6 Litigation

   12

4.7 Contracts

   12

4.8 Taxes

   12

4.9 Permits

   12

4.10 Financial Information

   13

4.11 Condition of Tangible Assets

   13

4.12 Brokers

   13

4.13 Effect of Agreement

   13

4.14 Data Protection

   13

4.15 Full Information

   14

5. Representations and Warranties of the Purchaser

   14

5.1 Organization and Qualification

   14

5.2 Authorization

   14

5.3 Brokers

   14

5.4 Litigation

   14

5.5 Effect of Agreement

   15

6. Covenants of the Seller

   15

6.1 Actions Prior to the Closing Date

   15

6.2 Access and Information

   15

6.3 Negotiation with Other Parties

   15

6.4 Permits

   16

6.5 Insurance

   16

6.6 Employee Matters

   16

 

i



--------------------------------------------------------------------------------

6.7 Disclosure Updates

   16

7. Covenants of the Purchaser

   17

7.1 Permit Transfer

   17

7.2 Negotiation with Other Parties

   17

7.3 Employee Matters

   17

7.4 Disclosure Updates

   17

8. Conditions to the Obligations of the Seller

   17

8.1 Performance

   17

8.2 Closing Certificate

   17

8.3 Guaranty, Parent Company Agreement

   18

8.4 Authority

   18

8.5 Governmental Certificates

   18

8.6 Litigation

   18

8.7 Opinion Letter by Purchaser’s Counsel

   18

8.8 Notarization of Guaranty, Agreement

   18

9. Conditions to the Obligations of the Purchaser

   18

9.1 Performance

   18

9.2 Title Report/Survey

   18

9.3 Closing Certificate

   18

9.4 Guaranty, Parent Company Agreement

   19

9.5 Authority

   19

9.6 Opinion Letter by Seller’s Counsel

   19

9.7 Material Adverse Events

   19

9.8 Real Estate Encumbrances

   19

9.8 Real Estate Encumbrances

   19

9.9 Notarization of Guaranty, Agreement

   19

10. Indemnification

   19

10.1 Survival of Representations and Warranties

   19

10.2 Seller’s Indemnification Obligations

   19

10.3 Purchaser’s Indemnification Obligations

   20

10.4 Indemnification Procedures

   21

10.5 Survival of Legal and Equitable Remedies

   21

10.6 Escrow Funds

   21

11. Risk of Loss; Casualty; Expropriation

   21

11.1 Risk of Loss

   21

11.2 Casualty and Expropriation

   21

12. Termination of Agreement

   22

12.1 Termination Events

   22

12.2 Effect of Termination

   23

13. General Provisions

   23

13.1 Modification; Waiver

   23

13.2 Entire Agreement

   23

13.3 Expenses

   23

13.4 Further Actions

   24

13.5 Post-Closing Access

   24

13.6 Disclaimers

   24

13.7 Notices

   24

13.8 Assignment

   25

13.9 Counterparts

   25

13.10 Headings

   25

13.11 Governing Law and Dispute Resolution

   25

 

ii



--------------------------------------------------------------------------------

13.12 Separability

   26

13.13 Beneficial Ownership

   26

13.14 Confidentiality and Publicity

   26

13.15 Definitions

   27

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)

   Real Property Description

Schedule 1.1(b)

   Fixtures and Personal Property List

Schedule 1.1(d)

   Computer Software Included

Schedule 1.2

   Excluded Assets

Schedule 1.2(i)

   Computer Software Excluded

Schedule 1.3

   Assumed Contracts (as soon as practicable but by September 5, 2003)

Schedule 4.2

   Consents

Schedule 4.3

   Real and Personal Property; Encumbrances

Schedule 4.4(a)

   List of Employees

Schedule 4.4(b)

   Seller’s Employee Benefits

Schedule 4.7

   Contracts

Schedule 4.9

   Permits

Schedule 6.5

   Insurance

Schedule 7.4

   Purchaser’s Employee Benefit Plans and Labor Conditions (to be delivered at
closing)

Schedule 9.8

   Real Estate Encumbrances

Schedule 10.6

   Escrow

 

EXHIBITS

 

Exhibit 3.2(a)

   Deed

Exhibit 3.2(b)

   Bill of Sale

 

APPENDICES

 

Appendix 1

   Guaranty by Alcon, Inc.

Appendix 2

   Parent Company Agreement by Alcon, Inc.

Appendix 3

   Guaranty by Advanced Medical Optics, Inc.

Appendix 4

   Parent Company Agreement by Advanced Medical Optics, Inc.

Appendix 5

   Legal Opinion of J.&A. Garrigues, S.L.

Appendix 6

   Legal Opinion of JNV Legal y Tributario, S.L.

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of July 17th, 2003 (the “Agreement”), by and
between AMO Manufacturing Spain, S.L., a Spanish limited liability company
domiciled at calle Jose Abascal, 45, in Madrid 28003 with a tax identification
number B-83.702.159 (the “Purchaser”), and Alcon Cusi, S.A., a Spanish
corporation domiciled at calle Camil Fabra, 58, in El Masnou, (Barcelona) 08320,
with a tax identification number of A-08.079.634 (the “Seller”).

 

R E C I T A L S:

 

A. The Seller owns and operates a contact lens care manufacturing plant located
in Alcobendas, Spain (as further defined in Section 1.1(a), the “Plant”; an
index of defined terms is set forth in Section 13.15).

 

B. The sale by the Seller and the purchase by the Purchaser of the Plant as
contemplated by this Agreement is the result of recognition of the benefits of
this transaction to each of the parties hereto and the mutual consideration
contemplated herein.

 

C. The parties desire to enter into this Agreement pursuant to which the Seller
will convey to the Purchaser, and the Purchaser will acquire from the Seller,
the Plant as well as certain other properties and assets of the Seller related
to the Plant.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the parties agree as follows:

 

1. Transfer of Assets.

 

1.1 Sale and Purchase of Assets. Upon the Closing Date, on the terms and subject
to the conditions hereof and in reliance upon the representations, warranties
and covenants contained herein, the Seller hereby sells, conveys, transfers,
assigns and delivers to the Purchaser, and the Purchaser hereby purchases and
acquires from the Seller, all of the Seller’s right, title and interest in and
to the following (collectively, the “Assets”):

 

(a) All real property owned by the Seller and located at the Plant (a legal
description of which is attached hereto as Schedule 1.1(a), the “Land”),
together with (i) all buildings, fixtures, facilities and other structures and
improvements located thereon (the “Improvements”), (ii) all rights, privileges,
hereditaments and appurtenances pertaining to the Land or to any of the
Improvements, and (iii) to the extent constituting real property under
applicable law, all fixtures, installations, machinery, equipment and other
property attached thereto or located thereon (the Land, Improvements and other
property defined in this Section 1.1 are collectively referred to as the
“Plant”);

 

(b) All fixtures, installations, machinery, computer hardware, equipment and
spare parts, to the extent not constituting real property under applicable law,

 

1



--------------------------------------------------------------------------------

furniture, tools, office and laboratory equipment and other personal property
located at the Plant as identified on the attached Schedule 1.1(b);

 

(c) All of the Seller’s rights and benefits under (i) the Assumed Contracts and
(ii) any third party warranties or guaranties with respect to any Asset;

 

(d) Originals (or copies where originals are not reasonably available) of all
available and relevant records, titles to property, files, equipment manuals and
maintenance records, building and equipment blueprints and specifications,
drawings and designs, real estate surveys and reports, and any computer software
owned by Seller used solely in connection with the Plant and located in
Alcobendas including but not limited to those items identified on Schedule
1.1(d), and other data used or held for use in connection with the operation of
the Plant or the operation of other Assets (other than the Excluded Intellectual
Property) including without limitation all controlled documents and quality,
operational and environmental systems and records, standard operating
procedures, and standard documents pertaining to the Plant. All of the foregoing
(other than the Excluded Intellectual Property) shall collectively be referred
to as the “Books and Records”, provided, however, that if the Seller is required
by law or regulations to maintain the originals of any Books and Records, the
Seller may deliver copies of those Books and Records to Purchaser in full
satisfaction of its obligations hereunder;

 

(e) All rights to and interests in Permits in effect as of the Closing Date and
issued to the Seller or any of its Affiliates with respect to the Plant which
are legally transferable by Seller, all of which are identified as such on
Schedule 4.9 (the “Transferable Permits”);

 

(f) Accounts of the Seller related to advances made to Plant Employees on “pagas
extras.”

 

(g) All other properties and assets of every kind and nature, real or personal,
tangible or intangible, owned by the Seller, necessary to manufacture contact
lens care products and to maintain all assets relating to the manufacture of
contact lens care products, and used or held for use exclusively or primarily in
connection with the Plant and not otherwise specifically excluded under Section
1.2.

 

1.2 Exclusions From Assets. The following assets shall be excluded from the
Assets and shall be retained by the Seller and removed from the Plant at the
Seller’s expense on or prior to the Closing Date (collectively, the “Excluded
Assets”):

 

(a) The items listed in Schedule 1.2 (including but not limited to the
equipment, machinery, and assets exclusively related to the following: medical
training, surgical warehousing and surgical distribution, technical services,
the production of supranettes, and proprietary molds; training manuals; customer
lists; and documentation pertaining to the above);

 

(b) The real properties, fixtures, personal property, information systems,
machinery, equipment, inventory, vehicles, contract rights and all other assets
normally located at the Seller’s facility in Barcelona, Spain (but in any case
excluding any of the Assets listed in Schedule 1.1(b));

 

2



--------------------------------------------------------------------------------

(c) All Permits which are not legally transferable by the Seller, all of which
are set forth and identified as such on Schedule 4.9 (the “Nontransferable
Permits”). To the extent that any Permit included in the Assets or used in the
operation of the Plant is not capable of being assigned or transferred to the
Purchaser without the consent or waiver of the issuer thereof, or if such
assignment or transfer would constitute a breach thereof or a violation of any
law or regulation, this Agreement shall not constitute an assignment or transfer
thereof or an attempted assignment or transfer thereof, unless and until such
consent or waiver of such issuer has been duly obtained or such assignment or
transfer has otherwise become lawful;

 

(d) All tangible personal property disposed of in the ordinary course of
business of the Plant or consumed in the ordinary course of business of the
Plant between the date hereof and the Closing Date;

 

(e) All finished goods inventory produced at the Plant prior to the Closing Date
and all inventories of work-in-process, raw materials, packaging materials and
other materials used by the Seller in the production of Seller’s products;

 

(f) All insurance policies relating to the Plant or the Assets, including
policies relating to property, liability, business interruption, health and
workers’ compensation and lives of officers of the Seller;

 

(g) Pension plans or any other benefit plans maintained with respect to the
Plant Employees and the assets of such plans, with the Plant Employees
maintaining their pension plan assets;

 

(h) Minute books and stock record books of the Seller or any of its predecessors
in interest;

 

(i) (i) All patent rights, copyrights, trademarks and trade names of the Seller,
(ii) the computer software owned by or licensed to Seller and identified on
Schedule 1.2(i), and (iii) all Know-How of the Seller unique to products of the
Seller (the “Excluded Intellectual Property”). As used herein, the term
“Know-How” is defined to mean all technical information and data relating to
Seller’s products, including, without limitation, all data relating to
formulation and compounding, analytical methods, clinical trials, pharmacology,
toxicology, standard operating procedures, archival records, batch history
records, regulatory information and data relating to the manufacture and use of
such products;

 

(j) All proprietary commercial information including but not limited to customer
lists, cost of goods information (other than information already provided to
Purchaser), cost of distribution information, income tax records, pricing
information, and amortization schedules (the “Proprietary Commercial
Information”).

 

(k) Other than as provided in Section 1.1(f), all accounts receivable of the
Seller and other amounts owed to the Seller for services rendered by the Seller.

 

1.3 Assumption of Contracts and Liabilities.

 

(a) At the closing, the Purchaser will only assume and thereafter pay, perform
or discharge the Seller’s obligations and liabilities arising and to be
performed after the Closing Date under the Assumed Contracts. For all such
Assumed Contracts, Seller shall

 

3



--------------------------------------------------------------------------------

have no further obligation or liability arising after the Closing Date under the
Assumed Contracts. As soon as practicable but not later than September 5, 2003,
the Purchaser shall notify the Seller in writing which Contracts the Purchaser
in its sole discretion shall assume (such Contracts are referred to herein as
the “Assumed Contracts”). At a minimum, such Assumed Contracts will include all
employment contracts with Plant Employees.

 

(b) Other than as provided in Section 1.3(a), the Purchaser is not assuming, and
shall not be deemed to have assumed any liability or obligation of Seller or any
Affiliate of Seller, of any kind or nature, whether absolute, contingent,
accrued or otherwise, known or unknown, and whether arising before or after the
Closing Date, with the sole exception of the assumption of liabilities for
payment of accrued vacation and “pagas extras,” or extra pay (net of advances),
for which liabilities Seller shall compensate Buyer at the Closing Date in
accordance with the provisions of Section 3.4 of this Agreement. Notwithstanding
the foregoing, this Section 1.3 (b) does not in any way affect the Purchaser’s
obligations pursuant to Section 7.3 of this Agreement.

 

1.4 Permits and Required Consents. Seller and Purchaser each agree to cooperate
and use their reasonable efforts to obtain, and will promptly prepare all
registrations, filings and applications, requests and notices preliminary to,
all Permits and Required Consents that may be necessary or which may be
reasonably requested by Purchaser to consummate the transaction contemplated by
this Agreement. Notwithstanding anything herein to the contrary, the parties
hereto acknowledge and agree that at closing, Seller will not assign to
Purchaser any Assumed Contract that by its terms requires, prior to such
assignment, the consent of any other contracting party thereto unless such
consent has been obtained prior to the Closing Date. With respect to each such
Assumed Contract not assigned on the Closing Date, after the Closing Date,
Seller shall continue to deal with the other contracting party(ies) to each such
Assumed Contract as the prime contracting party, and Purchaser and Seller shall
use their reasonable efforts to obtain the consent of all required parties to
the assignment of each such Assumed Contract. Seller shall promptly assign such
Assumed Contract to Purchaser after receipt of such consent after the Closing
Date. Notwithstanding the absence of any such consent, Purchaser shall be
entitled to the benefits of such Assumed Contracts accruing after the Closing
Date; and Purchaser agrees to perform all of the obligations of Seller to be
performed under such Assumed Contract after the Closing Date.

 

1.5 Documents Delivered at Signing. The following documents shall be executed
and delivered on the date of this Agreement:

 

(a) The Seller shall have delivered to the Purchaser a Guaranty of Alcon, Inc.
(“Alcon”) in favor of the Purchaser in the form mutually agreed by the parties
and attached to this Agreement as Appendix 1 (the “Alcon Guaranty”) and a Parent
Company Agreement of Alcon in favor of the Purchaser in a form mutually agreed
by the parties and attached to this Agreement as Appendix 2 (the “Alcon Parent
Company Agreement”);

 

(b) The Purchaser shall have delivered to the Seller a Guaranty of Advanced
Medical Optics, Inc. (“AMO”) in favor of the Seller in the form mutually agreed
by the parties and attached to this Agreement as Appendix 3 (the “AMO Guaranty”)
and a Parent Company Agreement of AMO in favor of the Seller in a form mutually
agreed by the parties and attached to this Agreement as Appendix 4 (the “AMO
Parent Company Agreement”);

 

4



--------------------------------------------------------------------------------

(c) The Seller shall have delivered to the Purchaser a resolution adopted by the
Seller’s Board of Directors and Alcon’s Board of Directors, and the sole
shareholder resolution of the Seller, authorizing and approving the Seller’s
execution and delivery of this Agreement and all instruments and documents
required of the Seller by this Agreement and authorizing the performance by the
Seller of all of its obligations hereunder and thereunder, certified by the
secretaries of the Seller and of Alcon;

 

(d) The Purchaser shall have delivered to the Seller a resolution adopted by the
Purchaser’s sole shareholder and AMO’s Board of Directors authorizing and
approving the Purchaser’s execution and delivery of this Agreement and all
instruments and documents required of the Purchaser by this Agreement and
authorizing the performance by the Purchaser of all of its obligations hereunder
and thereunder, certified by the secretaries of the Purchaser and of AMO;

 

(e) The Purchaser and the Seller shall have executed and delivered the
Transitional Services Agreement and any agreed upon Schedules thereto, upon the
terms and in the form mutually agreed by the parties;

 

(f) The Seller shall have issued an invoice to AMO in the amount of the payment
required under Section 2.1(a), plus applicable value added tax, and a receipt to
AMO acknowledging receipt of the payment required under Section 2.1(a) (Seller
will deliver the receipt upon the date hereof or as soon thereafter as possible
upon receiving confirmation of payment); and

 

(g) The Seller and the Purchaser shall have signed a joint letter of
instructions to Bank One, N.A. authorizing the release of the escrow funds
deposited pursuant to the Escrow Agreement, dated June 19, 2003, by and among
the Seller, AMO, and Bank One, to AMO, in a form acceptable to Seller, AMO and
BankOne (the “Escrow Agreement”).

 

(h) The Purchaser shall have delivered to the Seller the legal opinion of J&A
Garrigues, S.L. in the form attached to this Agreement as Appendix 5.

 

(i) The Seller shall have delivered to the Purchaser the legal opinion of JNV
Legal y Tributario, S.L. in the form attached to this Agreement as Appendix 6.

 

5



--------------------------------------------------------------------------------

1.6 Inspection of Certain Assets. The Parties agree to appoint and select a
mutually-agreeable independent inspector to test the following Assets during the
Plant’s shut-down period in August, 2003: (1) the industrial steam pipes
connected to the steam boilers; (2) the city water buffer tank; and (3) the two
steam boilers (“Inspected Assets”). The inspector shall provide a professional
opinion about the useful life of the Inspected Assets, assuming the continuation
of the current usage and maintenance of these Inspected Assets. If the
inspector’s opinion is that the useful life of any of these Inspected Assets, or
parts thereof, is less than three years, then the Seller will either refurbish
such Inspected Asset (or part thereof) in such a manner that its useful life is
reasonably expected to be three or more years from the date of refurbishment, or
the parties will equally share the cost of replacement of such Inspected Asset
(or part thereof). In the event that the Seller refurbishes the Inspected Asset,
the expected three-year life span shall not be deemed a warranty.

 

2. Purchase Price.

 

2.1 Purchase Price. The purchase price to be paid by the Purchaser to the Seller
for the Assets (the “Purchase Price”) shall be the sum of Twenty-One Million Six
Hundred and Ninety Thousand United States Dollars (USD 21,690,000), subject to
adjustment as provided in this Agreement, and shall be payable in the following
manner:

 

(a) upon the execution of this Agreement, the Purchaser will pay to the Seller
the sum of Four Million Three Hundred and Fifty Thousand United States Dollars
(USD 4,350,000) by certified check or wire transfer of immediately available
funds to an account designated by Seller;

 

(b) at the closing, Purchaser will pay Seller the sum of Sixteen Million Five
Hundred Ninety Thousand United States Dollars (USD 16,590,000) by certified
check or wire transfer of immediately available funds to an account designated
by Seller, subject to adjustment as provided in this Agreement; and

 

(c) at the closing, Purchaser will deposit into a mutually-acceptable escrow
account the EURO equivalent (based on the rate published in The Wall Street
Journal three business days prior to the Closing Date) of the sum of Seven
Hundred Fifty Thousand United States Dollars (USD 750,000) (“Escrow Funds”) as
required pursuant to Section 10.6 of this Agreement.

 

2.2 Allocation of Purchase Price Among the Assets. The parties agree that the
Purchase Price shall be allocated generally to three asset categories. The first
category is Land; the second category is buildings, machinery, equipment and
other personal property; and the third category is intangible property The
parties agree that the allocation to Land shall be Six Million Seven Hundred
Ninety Five Thousand United States Dollars (USD 6,795,000) with the remainder of
the Purchaser Price allocated to buildings, machinery, equipment and other
personal property.. The parties will agree on a reasonable allocation of the
above sums within each asset category within thirty (30) days after the
execution of this Agreement or any later date to which the parties mutually
agree. Each of the Seller and the Purchaser agrees to allocate the Purchase
Price among the Assets in accordance with this Section 2.2.

 

3. Closing Date.

 

3.1 Time and Place. The closing of the transactions contemplated hereby shall
take place at the Plant or other agreed upon location, on or before November 5,
2003,

 

6



--------------------------------------------------------------------------------

commencing at 10:00 a.m., local time, or at such other time and date as may be
mutually agreed on by the parties in writing (the “Closing Date”). Other than
the real property transfer, for purposes of risk of loss, passage of title and
pro-rations, the closing shall be deemed to have occurred as of 11:59 pm on the
Closing Date.

 

3.2 Delivery of Instruments and Payment. At the closing:

 

(a) the Seller will execute and deliver to the Purchaser such deeds, bills of
sale, assignments, endorsements and other instruments and documents of transfer
for the Assets, reasonably satisfactory in form and substance to the Purchaser
(including without limitation a deed in substantially the form of Exhibit
3.2(a), amended to reflect the legal description of the Plant set forth in the
Survey (the “Deed”), and a bill of sale in substantially the form of Exhibit
3.2(b), to which shall be attached Schedule 1.1(b) revised as of a date not more
than three (3) days prior to the Closing Date (the “Bill of Sale”)), affixed
thereto by the Seller, as shall be effective to vest in the Purchaser on the
Closing Date with fee simple, good, marketable and insurable title to the
Assets, free and clear of any mortgages, pledges, liens, charges or encumbrances
thereon, other than any Encumbrances on Schedule 4.3 waived by the Purchaser or
the Purchaser’s lenders;

 

(b) the Seller and the Purchaser will deliver the opinions and certificates
contemplated by the terms of this Agreement to be delivered at the time of
closing;

 

(c) the Purchaser will deliver the portion of the Purchase Price required
pursuant to Section 2.1(b); and

 

(d) the Seller and the Purchaser will deliver a mutually-acceptable escrow
agreement, and Purchaser shall deposit the Escrow Funds, as required under
Section 10.6.

 

3.3 Payment of Taxes, Stamp Taxes, and Other Taxes and Charges. On or before the
Closing Date:

 

(a) the Seller and Purchaser will each pay one half of the taxes due under the
“Documented Legal Acts” under the “Transfer Tax” (Impuesto sobre Actos Jurídicos
Documentados) due in respect to the original of the Deed and/or other
instruments executed to effectuate the transfer of real estate property;

 

(b) the Seller and Purchaser will each pay one half of the documentary stamp
taxes due in respect to the certified copy of the Deed and/or other instruments
executed to effectuate the transfer of real estate property;

 

(c) the Seller and Purchaser will each pay one half of the stamp taxes, filing
fees and any other costs due in connection with the recording of the Deed and
other instruments of transfer referred to in Section 3.2(a);

 

(d) the Seller and Purchaser will each pay one half of the notarial tariff,
notarial fees and any other fees due in connection with the Deed and other
instruments of transfer referred to in Section 3.2(a) and the Seller will pay
the notarial tariff, notarial fees and any other Taxes and costs of cancellation
of all Encumbrances on the Plant;

 

7



--------------------------------------------------------------------------------

(e) the Seller will pay the Tax called the “Municipal Tax on the Increase in
Land Value” (Plusvalía);

 

(f) the Purchaser will pay the value added tax on the Assets; and

 

(g) the Seller will waive the value added tax exemption on the transfer of the
Land, the Improvements, and any other real property described in Sections 1.1(a)
and 1.1(f), pursuant to Article 20(2) of Law 37/1992 of December 28th, as
amended, and Article 8 of the Regulations thereunder, approved under Royal
Decree 1624/1992 of December 29th, as amended.

 

3.4 Apportionments. To the extent not covered by Section 3.3, the following
items shall be apportioned on the Closing Date:

 

(a) any charges and fees payable or receivable under the Assumed Contracts and
Transferred Permits;

 

(b) real estate and personal property taxes, sewer rents and charges and other
local taxes and charges affecting the real property included in the Assets or
any portion thereof, on the basis of the applicable semester or similar period
for which the same are levied, imposed or assessed;

 

(c) charges for water, electricity, telephone and all other utilities (except to
the extent disposed of by final billing to the Seller); and

 

(d) Seller’s liability to the Plant Employees for accrued vacation and “pagas
extras” (with Seller compensating Purchaser in full for the amount of such
liabilities net of advances for pagas extras to Plant Employees) through the
Closing Date.

 

Not less than five (5) business days prior to the Closing Date, the Seller shall
prepare and deliver to the Purchaser a statement of such apportionments which
the Purchaser shall review. Upon completion of such review and agreement as to
any correction in the Seller’s statement of such apportionments, on the Closing
Date the Purchaser will pay to the Seller, or the Seller will pay to the
Purchaser, as the case may be, any amount together with, or offset against, as
the case may be, the payment of the portion of the Purchase Price payable on
Closing Date pursuant to Section 2.1(b). To the extent that appropriate
apportionment may not be possible on the Closing Date, or is based on
approximate figures, appropriate adjustments shall be made within 30 days of
receipt of appropriate documentation (such as utility bills). All apportionments
shall be made based on a calendar day basis relative to the Closing Date.

 

If Purchaser and Seller have a disagreement regarding the appropriate
apportionments to be paid pursuant to this Section 3.4, and the parties have not
resolved the disagreement within 10 days of written notice from one party to the
other, then the parties shall submit the issue to a certified public accountant,
mutually agreed upon by the parties, for resolution. The decision of the
accountant shall be based on the documents and evidence submitted by the parties
and on applicable accounting principles generally accepted in Spain. The
accountant’s final decision shall be binding on both parties without right of
appeal. The party whose arguments do not prevail, as determined by the
accountant, shall pay all of the costs and expenses of the accountant.

 

8



--------------------------------------------------------------------------------

4. Representations and Warranties of the Seller. The Seller represents and
warrants to the Purchaser, on the date hereof and as of the Closing Date, that:

 

4.1 Organization and Qualification. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of Spain and has the
requisite corporate power and authority to own, lease and operate the Assets.

 

4.2 Authorization. The Seller has the requisite corporate power to enter into
this Agreement and all of the other agreements, certificates and documents
delivered or to be delivered at or before the Closing Date in connection with
the transactions contemplated hereby. The execution and delivery by the Seller
of this Agreement, the consummation by the Seller of the transactions
contemplated hereby and thereby, and the performance by the Seller of its
obligations hereunder and thereunder have been, or will have been by the Closing
Date, duly authorized by all necessary corporate action on the part of the
Seller. This Agreement has been duly executed and delivered and constitutes the
legal and binding obligation of the Seller enforceable in accordance with its
terms, except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws affecting the rights and remedies of creditors generally, and (ii)
general principles of equity, whether applied by a court at law or in equity.
Except as set forth in Schedule 4.2, no authorization, consent or approval of,
or declaration of, filing with or notice to any governmental body, authority or
any other third party is necessary for the execution of this Agreement, the
consummation by the Seller of the transactions contemplated hereby and thereby
or the performance by the Seller of its obligations hereunder and thereunder,
including without limitation the assignment to the Purchaser of the Permits and
any of the Contracts (any such authorizations, consents or approvals,
collectively, the “Required Consents”).

 

4.3 Title to Property; Encumbrances, etc.

 

(a) Set forth in Schedule 4.3 is a complete and accurate list of all
Encumbrances (as defined below) to which such real property, machinery,
equipment, tools, furniture and fixtures are subject, none of which Encumbrances
interferes with the present use of the Assets or the full use of the Plant as
currently configured. The Seller has good and marketable title to all of the
Assets, free and clear of any Encumbrances other than those described on
Schedule 4.3. As used herein, “Encumbrances” means all third party claims to the
Assets, and all mortgages, rights of way (servidumbre de paso), pledges, liens,
easements, security interests or encumbrances of any nature, liens for taxes,
assessments or other governmental charges not yet due and payable, or presently
payable without penalty or interest, and any restrictions on the operation, use
or transferability of the Assets.

 

(b) Except as established in Schedule 4.3 of this Agreement, all Assets have
been constructed and operated in material compliance with all applicable laws,
regulations, ordinances, standards and orders, including, without limitation,
all zoning laws, building codes, regulations, ordinances, standards and orders,
and have been operated in compliance with the standards of ISO 9002 and 14001.

 

(c) True and complete copies of all deeds and, to the extent they exist, all
surveys, title insurance policies and other documents relating to any of the
real property have been delivered to the Purchaser prior to the date hereof.

 

9



--------------------------------------------------------------------------------

4.4 Employees.

 

  (a)   Schedule 4.4(a) lists the employee number of each “Plant Employee”,
along with each Plant Employee’s title, date of hire, seniority, rate of
compensation and any incentive compensation arrangements, and 2002 bonuses.

 

  (b)   Schedule 4.4(b) contains an accurate and complete list of the Seller’s
health and welfare benefit plans, pension benefit plans and other benefit plans
in which the Plant Employees currently participate, and benefits generally
provided to Plant Employees.

 

  (c)   Currently there are no subsidies or grants provided by any foreign,
national or municipal governmental or regulatory body with respect to the
workforce at the Plant, except for the subsidy provided for the FORCEM program.

 

  (d)   The Seller has duly and timely fulfilled all of its obligations with
respect to Plant Employees, including the filing of (giving due regard to
permitted extensions) all reports, returns, accounts, statements and other
documents required to be filed by it, which reports, returns, accounts,
statements and documents are true, complete and correct in all material
respects. All Social Security payments and payments to the Plant Employees due
and payable have been paid in full. There are no Social Security Administration
liens upon any of the Assets. No deficiency for any Social Security or labor
obligations has been proposed or assessed against the Seller, and there are no
unresolved claims concerning, or proceedings or actions pending which relate to,
either Social Security liability of the Seller or other labor obligations. There
are no extensions or interruptions of, or outstanding agreements extending or
interrupting, the statutory period of limitation for Social Security or labor
obligations due. Notwithstanding the foregoing, the parties acknowledge that the
above representations exclude Seller’s obligations to pay “pagas extras” and
vacation accrued through the Closing Date.

 

  (e)   The Plant Employees are to be transferred from Seller to Purchaser on
the Closing Date under the transfer of undertaking provisions of Article 44 of
the Spanish Workers Statute.

 

  (f)   Currently there are no individual or collective agreements or
undertakings, aside from the provisions of the applicable collective bargaining
agreements and those included in Schedules 4.4(a) and 4.4(b), whereby the
Seller, as regards to the Plant Employees:

 

(i) has agreed to specific conditions for the termination of employment, or is
required to indemnify or compensate any such employee as a result of termination
of his or her employment contract in an amount in excess of the statutory
minimum;

 

(ii) has arranged special top executive or other special employment contracts;

 

10



--------------------------------------------------------------------------------

(iii) has arranged agreements of any kind relating to special conditions of
employment with regard to the Plant Employees, including pension commitments; or
owes or should pay any amount to any of its Plant Employees or former employees.

 

4.5 Environmental Matters.

 

(a) Seller has obtained and holds all Permits regarding Environmental Matters at
the Plant and regarding the other Assets required to carry out the activities
conducted by the Seller at the Plant, and all such Permits are valid and
effective.

 

(b) The Plant and the other Assets are in compliance with all Spanish
Environmental Laws and Permits for Environmental Matters.

 

(c) To the best of the Seller’s knowledge after due inquiry, there are no
present or past actions or activities, circumstances, conditions, events or
incidents with respect to Environmental Matters that could give rise to any
claim or liability under Spanish Environmental Laws made by the authorities or
third parties. The Purchaser shall provide the Seller with a complete copy of
the environmental audit report it obtains as a result of its due diligence.

 

(d) There have been no notices, or to the Seller’s best knowledge no threat of,
any notices in connection with potential violations of Spanish Environmental
Laws.

 

(e) Schedule 4.9 lists, together with the date of expiration thereof, all
currently effective registrations, permits, licenses, authorizations and
approvals issued to the Seller with respect to the Plant by or on behalf of any
European, national, regional, or municipal governmental or administrative body
or agency with respect to Environmental Matters. True and complete copies of all
such registrations, permits, licenses, authorizations and approvals have been
previously provided to the Purchaser or made available for review, or if issued
or re-issued after the date of this Agreement, will be promptly made available
to the Purchaser.

 

(f) As used in this Agreement, the following terms will have the meanings
respectfully indicated.

 

“Spanish Environmental Laws” shall mean all applicable laws and treaties
relating to the protection of, or damage to, the environment and includes,
without limitation, all rules of common law and equity, acts, regulations,
standards or codes having the force of law, and any notices, orders, directions,
impositions, or requirements issued, imposed or directed by any Spanish
governmental or judicial authority.

 

“Environmental Matters” refers to all matters with respect to the Assets and the
use, ownership or operation thereof, relating to ground, air and water pollution
or discharge; solid, hazardous wastes, toxic, hazardous or polluting substances;
occupational health; the transport, storage, recycling or disposal of wastes;
ground water and soil monitoring; and the discharge or emission of pollutants,
contaminants or by-products, in each case whether such pollution or discharge
was caused by the Seller prior to the Closing Date.

 

11



--------------------------------------------------------------------------------

4.6 Litigation. Regarding the Assets, the Plant Employees, the operation of the
Plant or the Seller’s ability to consummate the transactions contemplated by
this Agreement, there is not: (i) any judicial or administrative claim,
litigation, action, suit, order, proceeding or, to the best of the Seller’s
knowledge, any governmental enforcement investigation or third party claim
concerning or against the Seller pending, or to the best of the Seller’s
knowledge, threatened before any court or tribunal or governmental
instrumentality, (ii) any written citation, summons, directive, order or notice
of violation of any law, decree, rule, regulation or order against the Seller or
to which the Seller is a party, or (iii) any lien or any other governmental or
other third party action of which the Seller has received notice resulting or,
to the best of the Seller’s knowledge, any governmental or third party action
which is reasonably likely to result in the imposition of any such lien on, or
claim to, the Assets; and (iv) to the best of Seller’s knowledge, any fact that
may reasonably give rise to any of the foregoing..

 

4.7 Contracts. Set forth in Schedule 4.7 is a complete and correct list of the
Contracts to which the Seller is a party and which relate exclusively or
primarily to, or are material to the operation of, the Plant or any of the
Assets or by which the Plant or any of the Assets or any purchaser thereof may
be bound (the “Contracts”). All such Contracts are in full force and effect, the
Seller is not in default thereunder and no event has occurred which, whether
with notice, lapse of time or otherwise, would constitute a default thereunder.

 

4.8 Taxes.

 

(a) As used herein, “Tax” shall mean any tax, levy (tasa), duty, special
contribution (contribución especial), parafiscal charge (exacción parafiscal),
or any other national, regional, autonomous, or municipal governmental charge
imposed in connection with the Assets and Plant Employees, and any assessment of
any nature, including all interests, fines, surcharges and penalties thereon and
additions thereto, whether paid, owed, or accrued by, or otherwise levied or
demanded by any governmental authority to, the Seller in connection with a Tax.
The term “Tax” does not include the matters described in Section 3.3.

 

(b) The Seller has duly and timely fulfilled all of its obligations in relation
to Taxes, including the filing of (giving due regard to permitted extensions)
all national, regional, and municipal tax reports, returns, accounts, statements
and other documents required to be filed by it, which reports, returns,
accounts, statements and documents are true, complete and correct in all
material respects. All Taxes due and payable have been paid in full. There are
no tax liens upon any of the Assets.

 

(c) No deficiency for any Taxes has been proposed or assessed against the Seller
for Taxes, and there are no unresolved claims concerning, or proceedings or
actions pending which relate to, either Tax liability of the Seller or the
collection or assessment of such Tax. There are no extensions or interruptions
of, or outstanding agreements extending or interrupting, the statutory period of
limitation for Taxes due.

 

(d) No portion of the Purchase Price is required to be withheld by the Purchaser
and paid to Spanish authorities.

 

4.9 Permits. The Seller has obtained and holds all licenses, permits,
authorizations, consents, and approvals of any foreign, national or municipal
governmental or regulatory body that are necessary or required to own, maintain
and operate the Assets as

 

12



--------------------------------------------------------------------------------

they are currently utilized including, without limitation, any licenses, filings
or other permits to operate machinery, or to store, handle, utilize or dispose
of finished products, active ingredients, raw materials (including, without
limitation, hazardous materials), water and waste (collectively, the “Permits”),
all of which are listed in Schedule 4.9, broken down into the categories of
Transferable Permits and Nontransferable Permits. All of the Permits are in full
force and effect, and the Seller is in compliance therewith in all material
respects. A true and complete copy of each Permit set forth in Schedule 4.9 has
been delivered or made available to the Purchaser, as well as the pertinent
records, files or other documents required to be maintained by the Seller under
the Permits.

 

4.10 Financial Information. All financial information provided by the Seller to
the Purchaser (the “Financial Information”):

 

(a) is true, complete and correct;

 

(b) in the case of historical information, is in accordance with the books and
records of the Seller kept in accordance with applicable generally acceptable
accounting principles; and

 

(c) present fairly the financial matters expressed therein in all material
respects.

 

4.11 Condition of Tangible Assets. . The tangible assets and any other physical
assets that are included in the Assets (i) are in good operating condition and
repair, ordinary wear and tear excepted, and (ii) have been regularly maintained
in the ordinary course of business. This Article 4.11 contains all warranties of
the Seller with respect to the physical condition of the tangible assets
included in the Assets.

 

4.12 Brokers. Seller has entered into a separate agreement with Colliers Pinkard
(“Broker”), for Broker’s services in connection with this transaction. Except
for the Broker, Seller has not contacted or entered into any agreement with any
broker, finder, agent, or other intermediary in connection with this Agreement
or the transactions contemplated hereby.

 

4.13 Effect of Agreement. The execution, delivery and performance by Seller of
this Agreement (including all documents delivered pursuant to this Agreement)
and the closing of this Agreement will not violate the charter documents or
bylaws of Seller or any law to which Seller is subject, or any judgment, award
or decree or any material indenture, agreement or other instrument to which
Seller is a party, or by which Seller or the Assets are bound, or conflict with,
result in a breach of or constitute (with due notice and lapse of time or both)
a default under, any such indenture, agreement or other instrument, or result in
the creation or imposition of any Encumbrance of any nature whatsoever upon any
of the Assets, except to the extent that consents are required for assignment of
the Assigned Contracts.

 

4.14 Data Protection. Seller has fully complied with all the obligations imposed
by the legislation applicable on Data Protection, namely, the Organic Law
15/1999, of December 13th, on the Protection of Personal Data; the Royal Decree
994/1999, of June 11th, approving the Security Measures Code of automatic files
containing personal data, and any complementary or supplementary regulation
thereof, including the Data Protection authority “Instructions”. Full compliance
as represented and warranted hereinabove is extended to the Seller’s legal
position as data controller and/or data processor and/or data subject and/or
third party, as defined in the applicable legislation hereinabove. The full
acquisition of the Assets by the Purchaser will not be affected in any way by
any processing of data carried out by the

 

13



--------------------------------------------------------------------------------

Seller that does not comply with the applicable legislation. The acquisition of
the Assets by the Purchaser does not imply any infringement of the applicable
legislation. The Seller is not a party whether as defendant or plaintiff in any
administrative or judicial proceeding, or a party in any audit or inspection
carried out by the Data Protection authority, arising from any claim or
infringement, or purported claim or infringement of the applicable legislation
on Data Protection, whether instituted “ex officio” by the competent authority
or by any data subject or third parties in general. This representation and
warranty applies only to the personal data of Plant Employees.

 

4.15 Full Information. The due diligence information Seller has provided to
Purchaser in connection with the transactions contemplated by this Agreement did
not contain any untrue statements of material fact and did not omit to state any
material fact necessary to make the statements provided not misleading.

 

5. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Seller, on the date hereof and as of the Closing Date, that:

 

5.1 Organization and Qualification. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Spain.

 

5.2 Authorization. The Purchaser has the requisite corporate power to enter into
this Agreement. The execution and delivery by the Purchaser of this Agreement,
the consummation by the Purchaser of the transactions contemplated hereby and
thereby, and the performance by the Purchaser of its obligations hereunder and
thereunder have been, or will have been by the Closing Date, duly authorized by
all necessary corporate action on the part of the Purchaser. This Agreement has
been duly executed and delivered by the Purchaser and each constitutes the legal
and binding obligation of the Purchaser enforceable in accordance with its
terms, except as the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, reorganization, receivership, moratorium or other
similar laws affecting the rights and remedies of creditors generally, and (ii)
general principles of equity, whether applied by a court at law or in equity.
Subject to the immediately following sentence, no authorization, consent or
approval of, or declaration of, filing with or notice to any governmental body,
authority or any third party by the Purchaser is necessary for the execution of
this Agreement, the consummation by the Purchaser of the transactions
contemplated hereby or thereby or the performance by the Purchaser of its
obligations hereunder or thereunder. The assumption by the Purchaser of the
Assumed Contracts and the Transferable Permits will not require any
authorization, consent or approval of, or declaration of, filing with or notice
to any governmental body, authority or any third party, except in each case for
the Required Consents set forth on Schedule 4.2.

 

5.3 Brokers. No finder, broker, agent or other intermediary has acted for or on
behalf of the Purchaser in connection with the negotiation or consummation of
this Agreement, and there are no claims for any brokerage commission, finder’s
fee or similar payment due from the Purchaser.

 

5.4 Litigation. There is not: (i) any judicial or administrative claim,
litigation, action, suit, order, proceeding or, to the best of the Purchaser’s
knowledge, any governmental enforcement investigation or third party claim
concerning or against the Purchaser pending, or to the best of the Purchaser’s
knowledge, threatened before any court or tribunal or governmental
instrumentality, (ii) any written citation, summons, directive, order or notice
of violation of any law, decree, rule, regulation or order against the Purchaser
or to which the Purchaser is a party, and, (iii) ) to the best of Purchaser’s
knowledge, any facts that may

 

14



--------------------------------------------------------------------------------

reasonably give rise to any of the foregoing, which would materially impair the
Purchaser’s ability to consummate the transactions contemplated by this
Agreement.

 

5.5 Effect of Agreement. The execution, delivery and performance by Purchaser of
this Agreement (including all documents delivered pursuant to this Agreement)
and the closing of this Agreement will not violate the charter documents or
bylaws of Purchaser or any law to which Purchaser is subject, or any judgment,
award or decree or any material indenture, agreement or other instrument to
which Purchaser is a party or by which Seller is bound, or conflict with, result
in a breach of or constitute (with due notice and lapse of time or both) a
default under, any such indenture, agreement or other instrument.

 

6. Covenants of the Seller. The Seller covenants as follows:

 

6.1 Actions Prior to the Closing Date. From the date of this Agreement until the
Closing Date, the Seller shall:

 

(a) abstain from mortgaging, pledging or subjecting to any lien, lease, security
interest or other Encumbrance (other than liens for taxes, assessments or other
governmental charges not yet due and payable, or payable at all relevant times
without penalty or interest) any of the Assets, real or personal, tangible or
intangible;

 

(b) maintain and operate the Plant in compliance, in all material respects, with
all applicable laws, rules, regulations, orders, approvals, authorizations,
exemptions, classifications and registrations;

 

(c) perform in all material respects all of the respective obligations under all
Assumed Contracts, and not enter into, materially amend, alter or modify any
provision of any Assumed Contract with obligations after the Closing Date
without the prior written consent of the Purchaser;

 

(d) operate the Plant and make all necessary Asset replacements, maintenance and
improvements in accordance with the Seller’s standard operating procedures
(unless Seller is prevented from doing so in order to accommodate the transfer
process);

 

(e) not make any change in salary, annual bonus plan, or benefit plans payable
to any Plant Employee, unless required by law or with Purchaser’s prior consent;
and

 

(f) timely respond (including any required remediation) to the May 20, 2003,
Spanish Ministry of Health GMP inspection and will promptly provide a copy of
such response to the Purchaser.

 

6.2 Access and Information. From the date hereof until the Closing Date, the
Seller will afford the Purchaser and the Purchaser’s employees, accountants,
counsel and other authorized representatives reasonable access to the Plant.
Seller will furnish to the Purchaser and its representatives additional data and
other information as to the Plant and Assets as the Purchaser may from time to
time reasonably request (excluding all Excluded Intellectual Property and
Proprietary Commercial Information).

 

6.3 Negotiation with Other Parties. From and after the date hereof until the
Closing Date or the termination of this Agreement pursuant to Article 12, none
of the Seller

 

15



--------------------------------------------------------------------------------

or any of its Affiliates or representatives will directly or indirectly solicit
or engage in negotiations or discussions with, disclose any of the terms of this
Agreement to, accept any offer from, furnish any information to, or otherwise
cooperate, assist, or participate with, any person, entity, or organization
(other than the Purchaser and its representatives) regarding any offer or
proposal regarding the acquisition by purchase, merger, lease, or otherwise of
any capital stock of the Seller or any of the Assets. The Seller will promptly
notify the Purchaser of any such discussion, offer, or proposal received by it.
The parties hereby acknowledge that money damages would not be a sufficient
remedy for any breach of this section and that, in addition to all other
remedies available to it, the Purchaser will be entitled to specific performance
and injunctive or other equitable relief as remedies for any such breach, and
the Seller further agrees to waive any requirements for the securing or posting
of any bond in connection with such remedy.

 

6.4 Permits. The Seller shall renew, or otherwise commence renewal processes
until the Closing Date for, all Permits that terminate or are scheduled to
expire prior to the Closing Date.

 

6.5 Insurance. The Seller shall maintain all-risk replacement cost insurance on
the Plant and Assets until the Closing Date, as described in Schedule 6.5, in an
amount and scope of coverage not less than the policies existing as of the date
hereof.

 

(a) The Seller shall maintain Comprehensive/Commercial General Liability
Insurance, including Products Liability and Completed Operations, Contractual
Liability insurance and Broad Form Property Damage coverage with limits of
liability of not less than a combined single limit of $1,000,000 bodily
injury/property damage each occurrence and a $2,000,000 general policy aggregate
until the Closing Date.

 

(b) Upon Purchaser’s request, the Seller shall furnish certificates of insurance
showing compliance with the foregoing requirements when returning signed
agreements to the Purchaser. Certificates shall state that policy or policies
will not be canceled or altered without at least thirty (30) days prior written
notice to the Purchaser.

 

6.6 Employee Matters. Promptly after the signing of this Agreement, the Seller
shall use its reasonable efforts to obtain any necessary consents from the Plant
Employees to the transfer of their salary and benefits information to the
Purchaser, as well as their personnel files. After the appropriate consents are
received, the Seller shall promptly provide to the Purchaser a full list of the
Plant Employees with corresponding employee numbers. The Seller will transfer
the employment of each Plant Employee as of the close of business on the Closing
Date in a manner that complies with all applicable laws and agreements. Upon the
signing of this Agreement, and for two years following the Closing Date, the
Seller and its Affiliates will not solicit or offer employment to any Plant
Employee. Notwithstanding the foregoing, the Parties agree that Seller has
already made an employment offer to Jorge Sugranes, and he has accepted such
offer to continue working for Seller or one of its Affiliates.

 

6.7 Disclosure Updates. Seller shall not later than thirty (30) days prior to
the Closing Date, provide the Purchaser with an updated set of the Schedules,
with a final set of Schedules delivered at closing. Seller shall also promptly
notify Purchaser in writing if facts or circumstances arise that render the
representations made pursuant to Article 4 inaccurate.

 

16



--------------------------------------------------------------------------------

7. Covenants of the Purchaser. The Purchaser covenants as follows:

 

7.1 Permit Transfer. The Purchaser shall abide by and comply with the Seller’s
obligations arising or to be performed after the Closing Date under the
Transferable Permits lawfully assigned or transferred to the Purchaser.

 

7.2 Negotiation with Other Parties. From and after the date hereof until the
earlier of the Closing Date, the termination of this Agreement pursuant to
Article 12, or November 15, 2003, none of the Purchaser or any of its Affiliates
or representatives will directly or indirectly solicit or engage in negotiations
or discussions with, look for or accept any offer from, furnish any information
to, or otherwise cooperate, assist, or participate with, any person, entity, or
organization (other than the Seller and its representatives) regarding any offer
or proposal regarding the acquisition by purchase, merger, lease, or otherwise
of another manufacturing facility that Purchaser intends to use for the
manufacture of contact lens care products (except for negotiations or
discussions related to another facility intended to supplement – rather than
replace – the current production capacity of the Plant). Notwithstanding the
foregoing, the parties agree that prior to engaging in negotiations or
discussions related to such an acquisition of another manufacturing facility, by
purchase, lease, or otherwise, the Purchaser will first seek to satisfy its
requirements through third party manufacturing. The parties hereby acknowledge
that the breach of this section will be considered a material breach of this
Agreement and money damages would not be a sufficient remedy for any breach of
this section and that, in addition to all other remedies available to it, the
Seller will be entitled to injunctive or other equitable relief as remedies for
any such breach, and the Purchaser further agrees to waive any requirements for
the securing or posting of any bond in connection with such remedy.

 

7.3 Employee Matters. As of the Closing Date, Purchaser honors and assumes the
employment contracts of the Plant Employees, including their respective current
levels of seniority for all legal purposes, as determined from the date of hire,
as set forth in Schedule 4.4(a). Purchaser shall also meet its obligations to
the Plant Employees to provide the “acquired rights” required pursuant to
Article 44 of the Spanish Workers Statute for all legal purposes. This Section
7.3 is solely for the benefit of the Plant Employees, with the understanding
that the foregoing clause does not affect the Purchaser’s indemnification
obligations under Section 10.3.

 

7.4 Disclosure Updates. Purchaser shall promptly notify Seller in writing if
facts or circumstances arise that render the representations made pursuant to
Article 5 inaccurate.

 

8. Conditions to the Obligations of the Seller. The obligations of the Seller to
effect the transactions contemplated hereby are subject to the fulfillment to
its satisfaction or waiver, prior to or at the Closing Date, of the following
conditions:

 

8.1 Performance. The representations and warranties of the Purchaser contained
herein shall have been true and correct when made and shall be true and correct
at and as of the Closing Date, with such changes to the Assets or the Plant
Employees as are already contemplated by this Agreement.

 

8.2 Closing Certificate. The Purchaser shall have delivered to the Seller a
certificate, dated as of the Closing Date and executed by a principal executive
or financial officer of the Purchaser, certifying that, to the best knowledge of
such certifying officer after due inquiry, the conditions specified in Section
8.1 have been fulfilled.

 

17



--------------------------------------------------------------------------------

8.3 Guaranty, Parent Company Agreement. The Purchaser shall have delivered to
the Seller a certificate, dated as of the Closing Date and executed by a
principal executive or financial officer of AMO, certifying that, to the best
knowledge of such certifying officer after due inquiry, the AMO Guaranty and AMO
Parent Company Agreement have not been revoked and remain in full force and
effect.

 

8.4 Authority. The Purchaser shall have delivered to the Seller certificates
issued by an Administrator of the Purchaser and the secretary of AMO, dated as
of the Closing Date, certifying that the resolutions delivered pursuant to
Section 1.5(d) have not been amended, modified or supplemented in any respect
and remain in full force and effect.

 

8.5 Governmental Certificates. The Purchaser shall have delivered to the Seller
certificates from appropriate governmental officials, dated not earlier than 10
days prior to the Closing Date, reflecting that the Purchaser is in existence
and in good standing under the laws of the jurisdiction of its incorporation and
qualified to do business in Spain.

 

8.6 Litigation. No claim, suit or other proceeding (judicial or administrative,
or investigation by any governmental authority) shall be pending or shall have
been threatened, commenced or instituted to restrain or prohibit consummation of
any transaction contemplated by this Agreement.

 

8.7 Opinion Letter by Purchaser’s Counsel. The Purchaser shall have delivered to
the Seller a bring-down of the legal opinion of J&A Garrigues, S.L.

 

8.8 Notarization of Guaranty, Agreement. The Purchaser shall have delivered to
the Seller by July 31, 2003, an AMO Guaranty and this Agreement intervened by a
Spanish public authenticating officer. The Purchaser shall pay the cost of the
notary’s fees and services for the AMO Guaranty, and the parties shall share
equally the cost of the notary’s fees and services for the Agreement.

 

9. Conditions to the Obligations of the Purchaser. The obligations of the
Purchaser to effect the transactions contemplated hereby are subject to the
fulfillment to its satisfaction or waiver, prior to or on the Closing Date, of
the following conditions:

 

9.1 Performance. The representations and warranties of the Seller contained
herein shall have been true and correct when made and shall be true and correct
at and as of the Closing Date.

 

9.2 Title Report/Survey.

 

(a) The Purchaser shall have received a certification issued by the Property
Registry as of the Closing Date with respect to owned real property included in
the Assets.

 

(b) The Purchaser shall have received from Seller an official survey of the
owned real property included in the Assets, certified to the Purchaser, dated as
of a recent date before the Closing Date and prepared by the Property Registry.

 

9.3 Closing Certificate. The Seller shall have delivered to the Purchaser a
certificate, dated as of the Closing Date and executed by a principal executive
or financial officer of the Seller certifying that the conditions specified in
Sections 9.1 has, to the best

 

18



--------------------------------------------------------------------------------

knowledge of the certifying officer after due inquiry, been fulfilled,
certifying the final Schedules delivered by Seller, and acknowledging receipt of
the payment required under Section 2.1(b). Seller shall have issued an invoice
to Purchaser in the amount of the payment required under Section 2.1(b) plus
applicable value added tax.

 

9.4 Guaranty, Parent Company Agreement. Seller shall have delivered to the
Purchaser a certificate, dated as of the Closing Date and executed by a
principal executive or financial officer of Alcon, certifying that, to the best
knowledge of such certifying officer after due inquiry, the Alcon Guaranty and
Alcon Parent Company Agreement have not been revoked and remain in full force
and effect.

 

9.5 Authority. The Seller shall have delivered to the Purchaser certificates
issued by secretaries of the Seller and of Alcon, dated as of the Closing Date,
certifying that the resolutions delivered pursuant to Section 1.5(c) have not
been amended, modified or supplemented in any respect and remain in full force
and effect.

 

9.6 Opinion Letter by Seller’s Counsel. The Seller shall have delivered to the
Purchaser a bring-down of the legal opinion of JNV Legal y Tributario, S.L..

 

9.7 Material Adverse Events. No Material Adverse Event shall have occurred at
the Plant. “Material Adverse Event” is hereby defined as any casualty loss,
damage, destruction, or expropriation that results in the following: (i) the
cost to remedy the issue(s) by AMO in the aggregate is more than ten percent
(10%) of the Purchase Price; or (ii) the issue(s) will prevent for more than
four weeks the operation of the Plant for the production of contact lens care
products by Purchaser after the Closing Date.

 

9.8 Real Estate Encumbrances. Subject to the provisions contained in Schedule
9.8, the Seller shall have removed from the property registry all Encumbrances
related to the Plant, unless waived by the Purchaser or the Purchaser’s lenders.

 

9.9 Notarization of Guaranty, Agreement. The Seller shall have delivered to the
Purchaser by July 31, 2003, an Alcon Guaranty and this Agreement intervened by a
Spanish public authenticating officer. The Seller shall pay the cost of the
notary’s fees and services for the Alcon Guaranty, and the parties shall share
equally the cost of the notary’s fees and services for the Agreement.

 

10. Indemnification.

 

10.1 Survival of Representations and Warranties and Covenants. The
representations and warranties contained in Sections 4 and 5 of this Agreement
shall survive the Closing Date.

 

10.2 Seller’s Indemnification Obligations.

 

(a) The Seller agrees to indemnify and defend the Purchaser and hold the
Purchaser harmless from and against any “daños y perjuicios,” that is for
translation purposes, all loss, liability, obligation, damage, penalty, claim,
charge or expense (including, without limiting the generality of the foregoing,
reasonable attorneys’ and technical consultants’ fees, court costs, fines and
penalties, and other costs and expenses) (collectively, “Damages”) that may be
imposed upon or incurred by or assessed against Purchaser by reason of:

 

19



--------------------------------------------------------------------------------

(i) the non-fulfillment or breach of any covenant or agreement or the breach of
any representation or warranty of the Seller set forth in this Agreement;

 

(ii) any acts, omissions or activities of the Seller with respect to Seller’s
use, ownership or operation of the Assets and employment of, and benefits
provided to, the Plant Employees through the Closing Date; and

 

(iii) Seller’s products manufactured or produced at the Plant, or products
manufactured or produced by Seller on behalf of a third party, through the
Closing Date.

 

(b) From and after the Closing Date, the Seller shall pay and be liable for all
Taxes shown due and payable on all Tax returns filed pursuant to periods,
activities or events occurring on, or prior to, the Closing Date, regardless of
whether such Tax returns are required to be filed by the Seller or the
Purchaser, and the Seller shall indemnify the Purchaser for any Tax paid by the
Purchaser with respect to such Tax returns within thirty (30) days of such
payment. Seller shall pay and be liable for, and shall indemnify Purchaser for,
all additional Taxes that shall become due and payable as a result of a Final
Determination attributable to activities or events occurring on, or prior to,
the Closing Date, even if the additional Tax is assessed or determined after the
Closing Date. A “Final Determination” shall include (i) a decision, judgment,
decree or other order by a court of competent jurisdiction, including the
Spanish Economic-Administrative Tribunal; (ii) a closing agreement or accepted
offer in compromise; (iii) a decision or assessment by, or a settlement with,
any government authority, or (iv) the expiration of an applicable statute of
limitations, including any extension thereto or any interruption thereof under
the Spanish General tax Act. If, pursuant to a Final Determination, it is
determined that the receipt or accrual of an indemnification payment under this
Agreement is, itself, subject to, or will result in the payment by the Purchaser
of any additional Tax, the Seller shall be required to pay an additional amount
to cover the additional Tax. If the Purchaser is required to prepare tax returns
or filings related to the Assets or Plant Employees and events occurring on or
prior to the Closing Date, the Purchaser shall have the right to employ counsel
of its choice to assist in such preparation or filing at the Seller’s expense.
Furthermore, the Seller shall indemnify the Purchaser for any and all fees or
expenses incurred to protect or release the Assets from any tax liens or
encumbrances related to activities or events occurring on, or prior to, the
Closing Date.

 

10.3 Purchaser’s Indemnification Obligations. The Purchaser agrees to indemnify
and defend the Seller and hold the Seller harmless from and against any Damages
that may be imposed upon or incurred by or assessed against Seller by reason of:

 

(a) the non-fulfillment or breach of any covenant or agreement or the breach of
any representation or warranty on the part of the Purchaser under this
Agreement;

 

(b) any acts, omissions, or activities of the Purchaser with respect to
Purchaser’s use, ownership, or operation of the Assets and employment, and
benefits provided to, the Plant Employees after the Closing Date; and

 

20



--------------------------------------------------------------------------------

(c) Purchaser’s products manufactured or produced by the Purchaser at the Plant,
or products manufactured or produced on behalf of a third party, after the
Closing Date.

 

10.4 Indemnification Procedures. The following procedures apply with respect to
indemnification against third party claims. A party entitled to indemnification
hereunder shall herein be referred to as an “Indemnitee.” A party obligated to
indemnify an Indemnitee hereunder shall herein be referred to as an
“Indemnitor.” Promptly after receipt by an Indemnitee of notice of any claim or
the commencement of any action, or upon discovery of any facts which an
Indemnitee believes may give rise to a claim for indemnification from an
Indemnitor hereunder, such Indemnitee shall, if a claim in respect thereof is to
be made against an Indemnitor under this Section 10, notify such Indemnitor in
writing in reasonable detail of the claim or the commencement of such action. If
any such claim shall be brought against such Indemnitee, it shall notify such
Indemnitor thereof, the Indemnitor shall be entitled to participate therein, and
to assume the defense thereof with counsel reasonably satisfactory to the
Indemnitee, and to settle or compromise any such claim or action; provided,
however, that any such settlement or compromise shall be effected only with the
consent of the Indemnitee, which consent shall not be unreasonably withheld; and
provided further, that if the Indemnitee rejects a settlement that would have
included a complete release of the Indemnitee from any further liability, its
right to indemnification from the Indemnitor shall be limited to the amount that
would have been payable by the Indemnitor under such settlement or compromise.
After notice to the Indemnitee of the Indemnitor’s election to assume the
defense of such claim or action, the Indemnitor shall not be liable to the
Indemnitee under this Section 10 for any legal or other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof; provided,
however, that the Indemnitee shall have the right to employ counsel to represent
it if, in the Indemnitee’s reasonable judgment, it is advisable for the
Indemnitee to be represented by separate counsel, and in that event the fees and
expenses of such separate counsel shall be paid by the Indemnitee. If the
Indemnitor does not elect to assume the defense of such claim or action, the
Indemnitee shall act reasonably and in accordance with its good faith business
judgment with respect thereto, and shall not settle or compromise any such claim
or action without the consent of the Indemnitor, which consent shall not be
unreasonably withheld. The parties hereto agree to render to each other such
assistance, and to provide each other such access to documents, accountants,
counsel and other authorized representatives, as may reasonably be requested in
order to insure the proper and adequate defense of any such claim or proceeding.

 

10.5 Survival of Legal and Equitable Remedies. Nothing in this Section 10 shall
limit or restrict Purchaser’s or Seller’s ability to pursue any legal or
equitable remedy against one another that may be otherwise available to
Purchaser or Seller in a court of competent jurisdiction.

 

10.6 Escrow Funds. The Parties agree to establish an escrow account as described
in Schedule 10.6.

 

11. Risk of Loss; Casualty; Expropriation.

 

11.1 Risk of Loss. The Seller shall have the risk of loss until the Closing
Date.

 

11.2 Casualty and Expropriation. If, on or prior to the Closing Date, all or any
part of the Assets shall be damaged or destroyed by casualty or taken by
expropriation, and such casualty or expropriation does not comprise a Material
Adverse Event, then (a) closing shall proceed as contemplated by this Agreement,
(b) the obligations of Purchaser hereunder

 

21



--------------------------------------------------------------------------------

and the Purchase Price shall not be affected by such damage or destruction or
expropriation, and (c) Seller at its election shall either (i) repair, replace
restore such Assets at its expense to the condition existing immediately prior
to the occurrence of the casualty or expropriation or (ii) reduce the payment
required under Section 2.1(b) by the amount (as determined by an independent
insurance adjuster mutually agreed upon by the Seller and Purchaser) necessary
to repair, replace, restore, or compensate the Purchaser for such Assets to the
condition existing immediately prior to the occurrence of the casualty or
expropriation, in which event Seller shall have no further obligation in regards
to such damage or destruction to or expropriation of the Assets. In the case of
an expropriation, the Seller shall be entitled to keep the expropriation award,
if any.

 

12. Termination of Agreement.

 

12.1 Termination Events. This Agreement and the transactions contemplated hereby
may be terminated and abandoned at any time prior to Closing Date as follows:

 

(a) by the Purchaser if a material breach of any provision of this Agreement has
been committed by the Seller and (i) Seller has not cured such breach within
thirty (30) days of written notice from the Purchaser; or (ii) Purchaser has not
waived such breach;

 

(b) by the Seller if a material breach of any provision of this Agreement has
been committed by the Purchaser and (i) Purchaser has not cured such breach
within thirty (30) days of written notice from the Seller; or (ii) Seller has
not waived such breach;

 

(c) by the Purchaser if any of the conditions in Section 9 has not been
satisfied as of the Closing Date after written notice and opportunity to cure
has been given to the Seller as provided in Section 12.1(a), or if satisfaction
of such a condition is or becomes impossible (other than through the failure of
the Purchaser to comply with its obligations under this Agreement) and the
Purchaser has not waived such condition on or before the Closing Date. The
parties agree that with respect to a termination by Purchaser based on the
non-satisfaction of the condition specified in Section 9.1 due to Seller’s
breach of the representation set forth in Section 4.5(b), the representation
deemed to have been made by the Seller under Section 4.5(b) shall be as follows:
“The Plant and the other Assets are in material compliance with all Spanish
Environmental Laws and Permits for Environmental Matters.” For purposes of the
above sentence, “material” is defined as a breach which affects the value of the
Assets by more than 100,000 United States Dollars;

 

(d) by the Seller, if any of the conditions in Section 8 has not been satisfied
as of the Closing Date after written notice and opportunity to cure has been
given to the Purchaser as provided in Section 12.1(b), or if satisfaction of
such a condition is or becomes impossible (other than through the failure of the
Seller to comply with its obligations under this Agreement) and the Seller has
not waived such condition on or before the Closing Date; or

 

(e) by mutual consent of the Purchaser and the Seller.

 

Any right to terminate this Agreement in accordance with this Section 12.1 may
only be exercised by written notice given by the terminating party to the other
party.

 

A party requesting the other party to cure in this Section (a) through (d) may
not object to a Closing

 

22



--------------------------------------------------------------------------------

Date later than November 5, 2003, until the thirty (30) day cure period as
provided above has expired or the requesting party has waived the requirement to
cure. Each party agrees to provide the written notice of breach provided above
as soon as practicable following discovery of the breach.

 

12.2 Effect of Termination. Each party’s right of termination under Section 12.1
is in addition to any other remedies it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 12.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 10, 12.2, and 13 (other than Section 13.5) will survive.
In event this Agreement is terminated by Purchaser pursuant to Section 12.1 (a)
or (c) due to a willful breach by the Seller, then the Seller shall promptly
refund to the Purchaser the USD 4,350,000 paid under Section 2.1(a) and shall
pay to Purchaser an additional USD 4,350,000, as “Liquidated Damages.” In the
event this Agreement is terminated by Seller pursuant to Section 12.1(b) or (d)
due to the willful breach by the Purchaser, then the Seller shall be entitled to
retain the USD 4,350,000 paid under Section 2.1(a) as Liquidated Damages. In the
event this Agreement is terminated by either party pursuant to Section 12.1 (a),
(b), (c), or (d), other than for willful breach, then the Seller shall promptly
refund to the Purchaser the USD 4,350,000 paid under Section 2.1(a). In the
event the parties mutually agree to terminate pursuant to Section 12.1 (e), then
the Seller shall promptly refund to the Purchaser the USD 4,350,000 paid under
Section 2.1 (a). In event of termination under Sections 12.1(a), (b), (c) or (d)
for willful breach, if any party initiates an arbitration or court action
seeking Damages in excess of USD 4,350,000, then the initiating party will have
the burden of proof as to the extent of Damages, and if a final, binding
determination is made by the arbitrator or court that (a) Damages are in excess
of USD 4,350,000, then the Liquidated Damages shall be applied to the award of
Damages, and the defending party must pay the additional amount over USD
4,350,000, or (b) Damages are less than USD 4,350,000, then the initiating party
shall return the portion of the Liquidated Damages which exceeds actual Damages.
If a party who receives Liquidated Damages does not initiate an arbitration or
court action challenging the amount of Damages, that party may retain the
Liquidated Damages indefinitely, but does not mitigate the ability of the
non-initiating party to challenge the amount of the Liquidated Damages.

 

13. General Provisions.

 

13.1 Modification; Waiver. This Agreement may be modified only by a written
instrument executed by the parties hereto. Any waiver of the terms and
conditions of this Agreement may be made only in a writing expressly indicating
the specific provision waived and the purpose for which the waiver is given at
any time on or before the Closing Date by the party entitled to the benefits
thereof.

 

13.2 Entire Agreement. This Agreement, together with the Schedules and Exhibits
hereto, constitutes the entire agreement of the parties and supersedes any
commitment, agreement, memorandum or understanding previously made by the
parties with respect to the subject matter of this Agreement, and may be amended
or supplemented only by an instrument in writing executed by the party against
whom enforcement is sought. Notwithstanding the foregoing, the Escrow Agreement
will remain in full force and effect.

 

13.3 Expenses. Except as expressly set forth herein, whether or not the
transactions contemplated herein shall be consummated, each party shall pay its
own expenses incident to the preparation and performance of this Agreement. Any
amounts

 

23



--------------------------------------------------------------------------------

payable to Colliers Pinkard under any agreement entered into by the Seller or
its Affiliates in connection with the transactions contemplated hereby shall be
borne solely by the Seller or its Affiliates.

 

13.4 Further Actions. Each party shall execute and deliver such certificates,
agreements and other documents and take such other actions before or after the
Closing Date as may reasonably be requested by the other party in order to
consummate or implement the transactions contemplated hereby.

 

13.5 Post-Closing Access. In connection with any matter relating to any period
before, or any period ending on, the Closing Date, the Purchaser will, upon the
request and at the expense of the Seller, permit the Seller and its
representatives full access at all reasonable times to the Books and Records of
the Plant (and to make copies of such Books and Records, as needed) which shall
have been transferred to the Purchaser and relate to pre-closing events, and the
Purchaser will execute such documents as the Seller may reasonably request to
enable the Seller to file any required reports or tax returns relating to the
Plant or the Assets. The Purchaser will not dispose of such Books and Records
during the six-year period beginning with the Closing Date without first
notifying the Seller and affording the Seller a reasonable opportunity to take
possession of such Books and Records, at the Seller’s sole expense. Following
the expiration of such six-year period, the Purchaser may dispose of such Books
and Records at any time, unless the Seller has previously notified the Purchaser
of its intention to take possession of such Books and Records at no expense to
the Purchaser.

 

13.6 Disclaimers. Except as expressly set forth in Article 4 of this Agreement
the Seller makes no representation or warranty regarding the Assets.

 

13.7 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered or
mailed, registered mail, first-class postage paid, return receipt requested, or
any other delivery service with proof of delivery:

 

If to the Seller:

   with a copy to:

Alcon Cusi, S.A.

   Alcon Laboratories, Inc.

Camil Fabra, 58

   6201 South Freeway

08320 El Masnou (Barcelona) Spain

   Fort Worth, Texas 76134-2099

Attention: General Manager

   Attention: Assistant General Counsel

and to:

    

If to the Purchaser before closing

   with a copy to:

AMO Manufacturing Spain, S.L.

   Advanced Medical Optics, Inc..

Jose Abascal 45

   1700 E. St. Andrew

28003 Madrid, Spain

   Santa Ana, California 92705

Attention: George Hunter

   Attention: General Counsel

 

24



--------------------------------------------------------------------------------

If to the Purchaser after closing

   with a copy to:

AMO Manufacturing Spain, S.L.

   Advanced Medical Optics, Inc..

Carreterra Fuencarral a Alcobendas
KM 15.400

   1700 E. St. Andrew

28100 Alcobendas, Spain

   Santa Ana, California 92705

Attention: Plant Manager

   Attention: General Counsel

 

or to such other address or to such other person as either party hereto shall
have last designated by notice to the other party.

 

13.8 Assignment.

 

(a) Except as hereinafter provided, no party may assign its rights or
obligations hereunder without the consent of the other party. Notwithstanding
the foregoing, either party may assign this Agreement, in whole or in part, to
an Affiliate, so long as such assignment complies with (b) of this Section.

 

(b) Any assignment otherwise permitted under Section 13.8(a) shall be effective
only if (i) the assignor provides guaranties of the assignee’s performance
satisfactory to the other party hereto; and (ii) the assignee expressly assumes
the assignor’s obligations under the Agreement in form reasonably satisfactory
to the other party. Any assignment or attempted assignment in violation of the
provisions of this Section 13.8 shall be null and void.

 

(c) Notwithstanding anything herein to the contrary, the provisions of this
Section 13.8 shall survive the Closing Date with respect to those rights and
obligations of the parties under this Agreement which also survive the Closing
Date, for the same period during which those rights and obligations survive.

 

13.9 Counterparts. This Agreement may be executed in several counterparts, each
of which is an original but all of which shall constitute one instrument.

 

13.10 Headings. The Section and other headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.

 

13.11 Governing Law and Dispute Resolution.

 

(a) The validity, performance and enforcement of this Agreement, unless
expressly provided to the contrary, shall be governed by the laws of Spain,
without giving effect to the principles of conflicts of law thereof. The parties
have agreed that this Agreement and any interpretation, controversies or
proceedings arising in connection with this Agreement, shall be in the English
language, to the extent this is acceptable under applicable law. Nevertheless,
to the extent such controversy or proceeding cannot be held in the English
language, the parties hereto agree to have timely translations of such
proceedings made as may be necessary and appropriate, provided, however, that
testimony may be provided in Spanish and that written evidence may be submitted
in Spanish, if Spanish is the original language of the document.

 

(b) In the event of any dispute between the parties with respect to the effect
and interpretation of this Agreement or their obligations set forth herein, the

 

25



--------------------------------------------------------------------------------

parties shall meet within 10 business days after one party notifies the other of
such dispute in order to settle the dispute. Said notification shall state the
date, time, and place of the meeting. If the dispute is not resolved by the
parties within 10 business days after the date on which the meeting was held or
within 20 business days after one party notifies the other of such dispute, then
the parties may agree to submit it to arbitration in law in the framework of the
International Chamber of Commerce (ICC), to which is entrusted the management of
the arbitration proceeding and the designation of the arbitrators in accordance
with its Regulations and Bylaws. Any such arbitration will take place in Madrid,
Spain. The parties expressly place on record their undertaking to comply with
the arbitration award rendered. This provision shall not prevent either party
from addressing any competent court or tribunal in order to seek interim
measures. Should any party file a court action regarding this Agreement, the
parties irrevocably agree to submit the matter to the courts and tribunals of
Madrid, Spain, and both parties agree to be subject to the jurisdiction of such
courts and tribunals.

 

13.12 Separability. Any provision or provisions of this Agreement that in any
way contravenes the law of any country in which this Agreement is effective
shall, in such country, to the extent of such contravention of law, be deemed
separable and shall not affect any other provision hereof or the validity
hereof.

 

13.13 Beneficial Ownership. Notwithstanding any other provision of this
Agreement to the contrary, nothing in this Agreement shall be deemed to
constitute Purchaser the beneficial owner of all or any portion of the Assets
until all of the conditions to the Purchaser’s obligation to close have been
satisfied or waived in their entirety.

 

13.14 Confidentiality and Publicity.

 

(a) Promptly upon execution of this Agreement, Purchaser and Seller shall issue
a mutually acceptable separate and coordinated public announcement(s) and shall
jointly conduct employee/employee representative briefings at the Plant
regarding the transactions contemplated by this Agreement. From time to time
thereafter, the Purchaser and the Seller may issue mutually acceptable separate
and coordinated press releases and shall reasonably cooperate with each other to
coordinate and approve the press release(s) and additional employee briefings.
The requirement for mutual consent will not apply to any press releases made in
substantially the same form as prior disclosures agreed by both parties.

 

(b) Until the Closing Date, all non-public, confidential information disclosed
by any party or its Affiliates or representatives in connection with the
transactions contemplated by, or the discussions and negotiations preceding,
this Agreement, to any other party or its Affiliates or representatives shall be
kept confidential by such other party and its Affiliates and representatives and
shall not be used by any such persons other than as contemplated by this
Agreement, except to the extent that the information (i) is or becomes generally
available to the public or within the industry to which such information relates
other than as a result of disclosure by the receiving party or its
representative, or (ii) at the time of disclosure to the receiving party by the
disclosing party was already known by it as shown by its written records, or
(iii) becomes available to the receiving party on a non-confidential basis from
a source that is entitled to disclose it on a non-confidential basis, or (iv)
was or is independently developed by the receiving party without reference to
the

 

26



--------------------------------------------------------------------------------

Confidential Information as shown by its written records (“Confidential
Information”).

 

(c) If this Agreement is terminated before closing, each party shall use all
reasonable efforts to return upon written request from the other party all
documents and reproductions comprising the Confidential Information.

 

(d) After the Closing Date, Purchaser agrees that Purchaser and its Affiliates
shall not use or disclose any Excluded Intellectual Property or Proprietary
Commercial Information that Purchaser may acquire by reason of its presence in
the Plant prior to the Closing Date or by reason of its employment of former
employees of Seller, to the extent that such Excluded Intellectual Property or
Proprietary Commercial Information constitutes Confidential Information, for a
period of seven years after the Closing Date. After the Closing Date and for a
period of seven years thereafter, Seller agrees that Seller and Seller’s
Affiliates shall not use or disclose any trade secret or proprietary information
of Purchaser or relating to Purchaser’s products that Seller acquired by reason
of the transactions contemplated by this Agreement, to the extent it constitutes
Confidential Information. In addition, neither Seller nor any of its
representatives or Affiliates shall make use of, divulge or otherwise disclose,
directly or indirectly, to persons other than the Purchaser, any Confidential
Information concerning the Assets.

 

(e) “Affiliate” means any legal entity that directly or indirectly owns, is
owned by, or is under common ownership or control with one of the parties.

 

(f) Notwithstanding anything herein to the contrary, any party to this Agreement
(and any Affiliate, employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure, except that
(i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any Affiliate of such party) to this Agreement and
(ii) this provision shall not permit disclosure to the extent that nondisclosure
is necessary in order to comply with applicable securities laws.

 

(g) After publicly filing this document with the U.S. Securities and Exchange
Commission, if a party is required to make a disclosure related to this
Agreement in order to avoid violating any legal, regulatory or stock exchange
requirements, it must first provide to the other party the content of the
proposed disclosure, the reasons that such disclosure is required, the time and
place the disclosure will be made and an opportunity to comment on the proposed
disclosure.

 

13.15 Definitions. The following terms are defined in the sections or documents
indicated below:

 

TERM

--------------------------------------------------------------------------------

   WHERE DEFINED


--------------------------------------------------------------------------------

Affiliate

   13.14(e)

Alcon

   1.5(a)

Alcon Guaranty

   1.5(a)

Alcon Parent Company Agreement

   1.5(a)

 

27



--------------------------------------------------------------------------------

AMO

   1.5(b)

AMO Guaranty

   1.5(b)

AMO Parent Company Agreement

   1.5(b)

Assets

   1.1

Assumed Contracts

   1.3(a)

Bill of Sale

   3.2(a)

Books and Records

   1.1(d)

Broker

   4.12

Closing Date

   3.1

Confidential Information

   13.14(b)

Contracts

   4.7

Damages

   10.2(a)

Deed

   3.2(a)

Encumbrances

   4.3(a)

Environmental Matters

   4.5(b)

Escrow Agreement

   1.5(g)

Escrow Funds

   2.1(c)

Excluded Assets

   1.2

Excluded Intellectual Property

   1.2(i)

Final Determination

   10.2(b)

Financial Information

   4.10

Improvements

   1.1(a)

Indemnitee

   10.4

Indemnitor

   10.4

Know-How

   1.2(i)

Land

   1.1(a)

Liquidated Damages

   12.2

Material Adverse Event

   9.7

Nontransferable Permits

   1.2(c)

Permits

   4.9

Plant

   1.1(a)

Plant Employee

   4.4(a)

Proprietary Commercial Information

   1.2(j)

Purchase Price

   2.1

Purchaser

   Recitals

Required Consents

   4.2

Seller

   Recitals

Spanish Environmental Laws

   4.5(b)

Tax

   4.8(a)

Transferable Permits

   1.1(e)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

AMO MANUFACTURING SPAIN, S.L.

     

ALCON CUSI, S.A.

By:  

/s/ RICHARD ANDREW MEIER

--------------------------------------------------------------------------------

      By:  

/s/ ENRIQUE CHICO PICAZA

--------------------------------------------------------------------------------

Name: Richard Andrew Meier

     

Name: Enrique Chico Picaza

Title: Joint and Several Administrator

     

Title: Joint Attorney-in-fact

Id#: U.S. Passport: 158969576

     

Id#: Spanish Identity Card:02185670A

                             

And,

            By:  

/s/ JOAQUIN FERRÁNDIZ VILA

--------------------------------------------------------------------------------

           

Name: Joaquin Ferrándiz Vila

           

Title: Joint Attorney-in-fact

           

Id#: Spanish Identity Card:39030412X

 

29